Allowable Subject Matter
Claims 1, 5-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with applicant’s remarks files 9/23/2021. The now amended claims overcome the prior art of record. Prior art fails to disclose: the apparatus further comprises a not-taken counter responsive to a not-taken branch instruction to increment, and the trace generating circuitry is responsive to occurrence of an exception in the data processing circuitry to include in the trace stream an exception trace item indicative of a point in the sequence of instructions at which the exception occurred and to reset the not-taken counter. These limitations in combination with the claim as a whole is patentably distinct over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CHARLES EHNE/Primary Examiner, Art Unit 2113